UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2289


DAWN PERLMUTTER; THOMAS M. BOLICK,

                Plaintiffs – Appellants,

          v.

TRINA VARONE; JEFFREY VARONE; GARY ALTMAN, ESQ.; ALTMAN &
ASSOCIATES;  RABBI   SHALOM  RAICHIK;  SCOTT   PERLMUTTER;
MONTGOMERY COUNTY, MARYLAND; ISIAH LEGGETT; JUDGE STEVEN
SALANT; JUDGE TERRENCE MCGANN; MARK S. ROSEMAN; JAMES
STEPHEN MCAULIFFE, III; MILES & STOCKBRIDGE, P.C.; HOPE
VILLAGE,

                Defendants – Appellees,

          and

JOHN DOES, 1 through 10; JAYNE DOES, 1 through 10,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:14-cv-02566-GJH)


Submitted:   March 29, 2016                 Decided:   April 14, 2016


Before AGEE and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Dawn Perlmutter, Thomas M. Bolick, Appellants Pro Se. James
Stephen   McAuliffe,  III,   Rachel  T.   McGuckian,  MILES   &
STOCKBRIDGE, PC, Rockville, Maryland; Matthew W. Lee, WILSON
ELSER MOSKOWITZ EDELMAN & DICKER LLP, McLean, Virginia; Anthony
Stephen Conte, II, LAW OFFICE OF A. STEPHEN CONTE, Rockville,
Maryland; Silvia Carolina Kinch, OFFICE OF THE COUNTY ATTORNEY,
Rockville, Maryland; Michele J. McDonald, Assistant Attorney
General, Baltimore, Maryland; James R. Andersen, ROLLINS,
SMALKIN, RICHARDS & MACKIE, LLC, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Dawn       Perlmutter       and    Thomas       M.       Bolick       appeal    from       the

district court’s orders granting Defendants’ motions to dismiss

the complaint and denying Appellants’ Fed. R. Civ. P. 59 motion

for   reconsideration.             We    have        reviewed         the    record      and     the

parties’     arguments       on    appeal,      and       we    find    that       there    is    no

reversible error in the district court’s opinion.                                  Accordingly,

we affirm substantially for the reasons stated by the district

court.       Perlmutter       v.   Varone,          No.    8:14-cv-02566-GJH             (D.     Md.

Aug. 11 & Oct. 15, 2015).

      In addition, we note that, regarding numerous claims, the

district court dismissed a particular claim for more than one

reason.      However, on appeal, Appellants have not challenged all

the   alternative       bases      for   the        district      court’s         rulings.        As

such,      Appellants       have    waived      consideration               of    many     of    the

alternative holdings of the district court.                                  See 4th Cir. R.

34(b).

      We    address     a    few    claims          raised      by     the       district       court

separately, as the arguments raised on appeal were either not

clearly raised below or not directly addressed by the district

court.      The district court dismissed Appellants’ claims arising

under      the    Commerce     Clause      as       barred       by    the       Rooker-Feldman

doctrine, and Appellants challenge this finding on appeal.                                        In

Exxon Mobil Corp. V. Saudi Basic Indus. Corp., 544 U.S. 280, 284

                                                3
(2005),    the     Supreme     Court       stated   that   the     Rooker-Feldman

doctrine is confined to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered

before    the    district    court     proceedings     commenced    and   inviting

district court review and rejection of those judgments.”                        In

light of Exxon, we now examine “whether the state-court loser

who files suit in federal district court seeks redress for an

injury    caused        by   the     state-court      decision     itself”   when

considering whether federal jurisdiction offends Rooker-Feldman.

Davani v. Va. Dep’t of Transp., 434 F.3d 712, 718 (4th Cir.

2006).    However, since Appellants’ Commerce Clause claim clearly

seeks    review    of    state     court    judgments,     the    district   court

properly determined that it lacked jurisdiction over the claim.

     Appellants next claim that the district court improperly

raised the issue of res judicata sua sponte.                     Appellants claim

that res judicata is an affirmative defense and must be raised

and proved by Defendants.              We review the district court’s sua

sponte decision to consider whether res judicata bars a claim

for abuse of discretion.             Clodfelter v. Republic of Sudan, 720

F.3d 199, 208 (4th Cir. 2013).                 While generally a defendant has

the burden of raising res judicata, we have recognized that sua

sponte consideration is appropriate in “special circumstances.”

Id. at 209.       Here, the Maryland state courts have held hearings

and dealt with numerous related suits and appeals over a period

                                           4
of     several    years.        Even    in       state     court,   Appellants      have

repeatedly raised claims that were already rejected.                            We find

that the ongoing failure to recognize the finality of the state

court    orders    constitutes     special        circumstances       permitting     sua

sponte consideration of the res judicata defense.                           Accordingly,

the district court did not abuse its discretion in considering

whether res judicata applied.

       Finally, Appellants contend that the doctrine of judicial

immunity does not bar the declaratory relief that they sought

against the judicial defendant.                  However, Appellants’ complaint

does     not     seek   declaratory          relief      regarding      the     judicial

defendants.       While Appellants’ Rule 59 motion stated that they

sought     against      the     judicial         defendants     “only        prospective

declaratory       or    injunctive      relief        to    prevent     a     continuing

violation of federal law,” the complaint belies this contention,

and Appellants, even in their motion and on appeal, fail to

explain the basis or form of this declaratory relief.                               See,

e.g., City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983)

(complaint       must   plead   facts    that       would    entitle    plaintiff     to

prospective declaratory or injunctive relief, i.e., likelihood

of substantial and immediate irreparable injury and inadequacy

of remedies at law, for plaintiff to have standing to seek such

relief).       Because Appellants have failed to make a sufficient

showing that they properly sought anything but monetary damages

                                             5
against the judicial defendants, we find that the district court

correctly ruled that the judicial defendants were protected by

absolute judicial immunity.

     Accordingly, we affirm the district court’s orders.                  We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      6